DETAILED ACTION

Response to Amendment
Applicant’s response filed on 08/30/2021 in which claims 1 and 8 were amended has been entered of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 8-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bedarida et al. (US Pat. 6,804,148) in view of Lee et al. (US Pub. 2006/0161745) and further in view of Meyer et al. (US Pub. 2013/0043452).

    PNG
    media_image1.png
    970
    671
    media_image1.png
    Greyscale


Regarding claim 1, Fig. 2 of Bedarida discloses a non-volatile memory device, comprising: 

a control block comprising B control elements [CB1 & CB2 or another driver of another memory block] disposed at the substantially planar surface.

    PNG
    media_image2.png
    931
    637
    media_image2.png
    Greyscale





Bederida discloses all claimed invention, but does not specifically disclose a substrate comprising a substantially planar surface, the non-volatile memory device being implemented as an integrated circuit of the substrate. However, Fig. 8 of Meyer discloses a memory device substrate [801] comprising a substantially planar surface [clearly shows in Fig. 8], the non-volatile memory device [880] being implemented as an integrated circuit of the substrate [memory 880 is integrated in substrate 801].
Since Bedarida, Lee, and Meyer are all from same field of nonvolatile memory device, the purpose discloses by Meyer and Lee would have been recognized in the pertinent art of Bedarida.
It would have been obvious to an ordinary skill in the art at the time of the invention was made to have control signal flyby other control signals for a purpose of reducing chip area.
Regarding claim 2, Fig. 2 of Bedarida discloses wherein each control element comprises a CMOS inverter that includes an NMOS transistor [206] coupled in series with a PMOS transistor [204].
Regarding claims 3 and 12, Fig. 2 of Bedarida discloses wherein the device has an architecture compatible with a programming of the memory plane with a programming voltage split between a positive voltage [WS0] and a negative voltage [SOURCE0].
Regarding claims 6 and 14, col. 1 lines 1 to 7 of Bedarida discloses the memory device is a flash memory. EEPROM-type is a flash memory device, and thus Bedarida discloses the memory device can be EEPROM-type.
Regarding claim 8, Fig. 2 of Bedarida discloses a non-volatile memory device, comprising: 
a first memory block comprising a first plurality of memory words [ROW0 & ROWk] comprising B memory words [minimum 2] disposed in a row at the substantially planar surface, each memory word of the first ST-14-RO-o365USo2Page 3 of 8plurality of memory words comprising a group of memory cells [C1, C2 & C3, C4] disposed in a column, wherein B is an integer greater than one [2]; 
a control block disposed in the row at the substantially planar surface and adjacent to the first memory block, the control block comprising B control elements [CB1 & CB2] disposed at the substantially planar surface; and 
Bedarida discloses all claimed invention, but does not specifically disclose a plurality of electrically-conducting links comprising B electrically-conducting links extending directly from a respective control element of the B control elements to a corresponding memory word of the B memory words along the direction of the row. However, Fig. 20 of Lee discloses a plurality of electrically-conducting links [A to B, A to C, and A to D] comprising B electrically-conducting links extending directly from a respective control element of the B control elements to a corresponding memory word of the B memory words along the direction of the row [as shows in Fig. 20, conductive link A to C flyby control block of memory block #6, and conductive link A to D flyby control block of memory blocks #6 and #7].

Since Bedarida, Lee, and Meyer are all from same field of nonvolatile memory device, the purpose discloses by Yanagisawa and Lee would have been recognized in the pertinent art of Bedarida.
It would have been obvious to an ordinary skill in the art at the time of the invention was made to have control signal flyby other control signals for a purpose of reducing chip area.
Regarding claims 9 and 10, Bedarida discloses all claimed invention, but does not specifically disclose a second memory block disposed at the substantially planar surface and adjacent to the control block, the second memory block comprising a second plurality of memory words comprising C memory words disposed along the row at the substantially planar surface, each memory word of the second plurality of memory words comprising a group of memory cells disposed in a column, wherein C is an integer greater than one; wherein the control block further comprises C control elements disposed along the row at the substantially planar surface; and wherein the plurality of electrically-conducting links further comprises C electrically- conducting links extending directly from a respective control element of the C control elements to a corresponding memory word of the C memory words along the direction of the row, and wherein B is 
Since Bedarida and Lee are all from same field of nonvolatile memory device, the purpose discloses by Yanagisawa and Lee would have been recognized in the pertinent art of Bedarida.
It would have been obvious to an ordinary skill in the art at the time of the invention was made to have control signal flyby other control signals for a purpose of reducing chip area.
Regarding claim 11, Bedarida discloses all claimed invention, but does not specifically disclose wherein the B control elements are adjacent to one another in a first group adjacent to the first memory block, and ST-14-RO-o365USo2Page 4 of 8wherein the C control elements are adjacent to one another in a second group adjacent to the second memory block. 
Since Bedarida and Lee are all from same field of nonvolatile memory device, the purpose discloses by Yanagisawa and Lee would have been recognized in the pertinent art of Bedarida.
It would have been obvious to an ordinary skill in the art at the time of the invention was made to have control signal flyby other control signals for a purpose of reducing chip area.

Claims 4, 16, 17, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bedarida et al. (US Pat. 6,804,148) in view of Lee et al. (US Pub. 2006/0161745) and Meyer et al. (US Pub. 2013/0043452) and further in view of Lusky et al. (US Pub. 2006/0007612)
Regarding claim 4, Bedaria in view of Lee and Yanagisawa disclosed all claimed invention, but does not specifically disclose wherein NMOS transistors of the control elements of a control blocks are disposed within a first common semiconductor well and  PMOS transistors of the control elements of the control block are disposed within a common second semiconductor well. However, Fig. 3 of Lusky disclose a control circuit having word line drivers (combination of top T4 & T1 and bottom T4 & T1], wherein NMOS transistors [top and bottom T4] of the control elements of a control 
Since Bedarida, Tanizaki, Yanagisawa, and Lusky are both from same field of nonvolatile memory device, the purpose discloses by Yanagisawa and Tanizaki would have been recognized in the pertinent art of Bedarida.
It would have been obvious to an ordinary skill in the art at the time of the invention was made to connect different voltages to source line for a purpose of programming or erasing each cell affectively and to have memory element, driver circuit, and control element arranged in a substrate for a purpose of reducing chip area.
Regarding claim 16, Bedaria in view of Lee disclosed all claimed invention, but does not specifically disclose wherein NMOS transistors of the control elements of a control blocks are disposed within a first common semiconductor well and  PMOS transistors of the control elements of the control block are disposed within a common second semiconductor well. However, Fig. 3 of Lusky disclose a control circuit having word line drivers (combination of top T4 & T1 and bottom T4 & T1], wherein NMOS transistors [top and bottom T4] of the control elements of a control blocks are disposed within a first common semiconductor well [38 in Fig. 3] and PMOS transistors [top and bottoms T1] of the control elements of the control block are disposed within a common second semiconductor well [40 Fig. 3].
Since Bedaria and  Lusky are both from same field of nonvolatile memory device, the purpose discloses by Yanagisawa would have been recognized in the pertinent art of Bedarida.

Regarding claim 17, Bedarida discloses all claimed invention, but does not specifically disclose a second memory block disposed at the substantially planar surface and adjacent to the control block, the second memory block comprising a second plurality of memory words comprising C memory words disposed along the row at the substantially planar surface, each memory word of the second plurality of memory words comprising a group of memory cells disposed in a column, wherein C is an integer greater than one; wherein the control block further comprises C control elements disposed along the row at the substantially planar surface; and wherein the plurality of electrically-conducting links further comprises C electrically- conducting links extending directly from a respective control element of the C control elements to a corresponding memory word of the C memory words along the direction of the row. However, Fig. 20 of Lee discloses a second memory block [DRAM #7] disposed at the substantially planar surface and adjacent to the control block [similar to 360 in Fig. 6A], the second memory block comprising a second plurality of memory words comprising C memory words disposed along the row at the substantially planar surface [similar to array 340 in Fig. 6A], each memory word of the second plurality of memory words comprising a group of memory cells disposed in a column, wherein C is an integer greater than one; wherein the control block further comprises C control elements disposed along the row at the substantially planar surface [it is obvious that memory array 340 comprises plurality of memory cells arranged in row and columns]; and wherein the plurality of 
Since Bedarida and Lee are all from same field of nonvolatile memory device, the purpose discloses by Yanagisawa and Lee would have been recognized in the pertinent art of Bedarida.
It would have been obvious to an ordinary skill in the art at the time of the invention was made to have control signal flyby other control signals for a purpose of reducing chip area.
Regarding claim 18, Fig. 2 of Bedarida discloses wherein the device has an architecture compatible with a programming of the memory plane with a programming voltage split between a positive voltage [WS0] and a negative voltage [SOURCE0].
Regarding claim 20, col. 1 lines 1 to 7 of Bedarida discloses the memory device is a flash memory. EEPROM-type is a flash memory device, and thus Bedarida discloses the memory device can be EEPROM-type.

Claims 5, 7, 13, 15, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Bedarida et al. (US Pat. 6,804,148) in view of Lee et al. (US Pub. 2006/0161745) and  Meyer et al. (US Pub. 2013/0043452) and further in view of Tanizaki et al. (US Pub. 2010/0290292).
Regarding claims 5, 13 and 19, Bedarida discloses all claimed invention, but does not specifically disclose wherein each memory cell comprises an access transistor 
Since Bedarida and Tanizaki are both from same field of nonvolatile memory device, the purpose discloses by Tanizaki would have been recognized in the pertinent art of Bedarida.
It would have been obvious to an ordinary skill in the art at the time of the invention was made to control access and state transistors by different signal for a purpose of controlling each memory cell more affectively.
Regarding claims 7 and 15, Bedarida disclosed all claimed invention, but does not specifically disclose the source lines of the various columns of memory words being separate and designed to receive different voltages depending on whether the column of memory words is selected or not during an erase-programming cycle of the memory device. However, Fig. 64 and Fig. 65 of Tanizaki discloses a non-volatile memory device wherein source lines [SL0 & SL1] of the various columns of memory words being separate and designed to receive different voltages [8V or 0V during programing (Fig. 64) or 0V during programming in Fig. 65] or depending on whether the column of memory words is selected or not during an erase-programming cycle [erase and programming cycles shows in Fig. 64 and Fig. 65] of the memory device.

It would have been obvious to an ordinary skill in the art at the time of the invention was made to connect different voltages to source line for a purpose of programming or erasing each cell affectively and to have memory element, driver circuit, and control element arranged in a substrate for a purpose of reducing chip area.

Response to Arguments
Applicant's arguments filed 08/30/2021 have been fully considered but they are not persuasive.
Applicant first argues that Lee does not teach or suggest a structural relationship between electrically-conducting links, memory words, control elements, or a substrate. Applicant is reminded that the claims are examined in light of broadest reasonable interpretation. Also, although the claims are examined in light of specification, limitations from specification are not read into claims. See MPEP 2111. As shows in Fig. 20 and paragraph 0128, address and command signals are flyby on signal bus 604B. As shows in Fig. 6A, address signal ADD and CMD signals are applied to controller 360 to activate word line to activates memory cells. Therefore, there are structural relationship between electrically-conducting links, memory word, and control elements. 
Applicant also argues that Lee does not teach a plurality of electorally-conducting links extending at least partially over at least two memory words of a first plurality of memory words. As shows in the examiner marked up above, second electrically-
Therefore, all applicant’s arguments were fully considered. They are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/
Primary Examiner, Art Unit 2825